Exhibit 10.4

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of February 23, 2006, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and                        (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
[2002/2005] Long Term Incentive and Share Award Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.


1.             AWARD OF SHARES.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY
AWARDED                        RESTRICTED SHARES (THE “AWARD”), SUBJECT TO THE
TERMS AND CONDITIONS HEREIN SET FORTH.  CAPITALIZED TERMS USED HEREIN AND NOT
DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:

(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED IN THREE
EQUAL ANNUAL INSTALLMENTS ON THE FIRST, SECOND AND THIRD ANNIVERSARIES OF THE
DATE HEREOF.  UNLESS OTHERWISE PROVIDED BY THE COMPANY, ALL DIVIDENDS AND OTHER
AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO THE SHARES UNDER
SECTION 4(C) OF THE PLAN SHALL BE SUBJECT TO THE VESTING SCHEDULE IN THIS
SECTION 2(A).

(B)           TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARES.

(I)            IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
PRIOR TO THE DATE THE RESTRICTED SHARES OTHERWISE BECOME VESTED DUE TO HIS OR
HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN), THE RESTRICTED SHARES SHALL BECOME IMMEDIATELY VESTED IN
FULL UPON SUCH TERMINATION OF EMPLOYMENT.

(II)           IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE
COMPANY FOR CAUSE, AS SUCH TERM IS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION IN PLAN) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS DEFINED IN THE
COMPANY’S INCENTIVE COMPENSATION PLAN), THE RESTRICTED SHARES SHALL CONTINUE TO
VEST ON THE SCHEDULE SET FORTH IN SECTION 2(A) ABOVE SO LONG AS THE EMPLOYEE
DOES NOT ENGAGE IN ANY ACTIVITY IN COMPETITION WITH ANY ACTIVITY OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OTHER THAN SERVING ON THE BOARD OF DIRECTORS (OR
SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A CONSULTANT FOR NO MORE THAN
26 WEEKS PER CALENDAR YEAR (“COMPETITIVE ACTIVITY”).  IN THE EVENT THE EMPLOYEE


--------------------------------------------------------------------------------


ENGAGES IN A COMPETITIVE ACTIVITY, ANY UNVESTED RESTRICTED SHARES SHALL BE
FORFEITED BY THE EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY.

(III)          IN THE EVENT THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
AFTER A CHANGE IN CONTROL (AS DEFINED BELOW) DUE TO TERMINATION (A) BY THE
COMPANY NOT FOR CAUSE OR (B) BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE
EMPLOYMENT AGREEMENT, DATED AS OF                       , BETWEEN THE EMPLOYEE
AND                       , IN EITHER CASE, ON OR BEFORE THE SECOND ANNIVERSARY
OF THE OCCURRENCE OF THE CHANGE IN CONTROL, THE RESTRICTED SHARES, TO THE EXTENT
NOT ALREADY VESTED, SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH
TERMINATION OF EMPLOYMENT.

(IV)          IF THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE COMPANY FOR ANY
OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARES BECOME VESTED, THE AWARD
SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME THE PROPERTY OF THE COMPANY;
PROVIDED THAT, IN THE EVENT OF A REDUNDANCY (AS DEFINED BELOW), THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY, IN ACCORDANCE WITH ITS AUTHORITY UNDER THE PLAN,
DETERMINE THAT THE RESTRICTED SHARES, TO THE EXTENT NOT VESTED, SHALL BECOME
VESTED UPON SUCH TERMINATION OF EMPLOYMENT.

(V)           FOR PURPOSES OF THIS AGREEMENT, SERVICE WITH ANY OF THE COMPANY’S
SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE SERVICE WITH THE
COMPANY.

(VI)          “CHANGE IN CONTROL” SHALL MEAN:

(A)            any person (within the meaning of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than a Permitted Person, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities representing 50% or more of
the total voting power or value of all the then outstanding Voting Securities;
or

(B)              the individuals who, as of the date hereof, constitute the
Board of Directors of the Company (the “Board”) together with those who become
directors subsequent to such date and whose recommendation, election or
nomination for election to the Board was approved by a vote of at least a
majority of the directors then still in office who either were directors as of
such date or whose recommendation, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

2


--------------------------------------------------------------------------------


(C)              the consummation of a merger, consolidation, recapitalization,
liquidation, sale or disposition by the of all or substantially all of the
Company’s assets, or reorganization of the Company, other than any such
transaction which would (x) result in more than 50% of the total voting power
and value represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
former shareholders of the Company and (y) not otherwise be deemed a Change in
Control under subparagraphs (A) or (B) of this paragraph.

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

(VII)                                             “REDUNDANCY” SHALL MEAN
TERMINATION OF EMPLOYMENT BY THE COMPANY DUE TO ITS NEED TO REDUCE THE SIZE OF
ITS WORKFORCE, INCLUDING DUE TO CLOSURE OF A BUSINESS OR A PARTICULAR WORKPLACE
OR CHANGE IN BUSINESS PROCESS.  WHETHER A TERMINATION OF EMPLOYMENT IS DUE TO A
“REDUNDANCY” SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE
DISCRETION, SUCH DETERMINATION BEING FINAL AND BINDING ON ALL PARTIES HERETO AND
ALL PERSONS CLAIMING THROUGH, IN THE NAME OF OR ON BEHALF OF SUCH PARTIES.

3


--------------------------------------------------------------------------------


(C)           CERTIFICATES.  EACH CERTIFICATE ISSUED IN RESPECT OF RESTRICTED
SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE COMPANY, OR ITS DESIGNEE,
TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK POWER EXECUTED IN BLANK BY
THE EMPLOYEE, AND SHALL BEAR A LEGEND DISCLOSING THE RESTRICTIONS ON
TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS AGREEMENT (THE
“RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES PURSUANT TO
SECTION 2 HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX LIABILITY PURSUANT
TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED SHARES, NOT BEARING
THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE EMPLOYEE.

(d)           Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share.  During such period,
the Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.

(e)           No Right to Continued Employment.  This Award shall not confer
upon the Employee any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Employee’s employment at any time.


3.             TRANSFER OF SHARES.  THE SHARES DELIVERED HEREUNDER, OR ANY
INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND
CONDITIONS HEREOF.


4.             EXPENSES OF ISSUANCE OF SHARES.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE EMPLOYEE.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES) OR BY REASON OF
THE ISSUANCE OF SHARES.


5.             WITHHOLDING.  NO LATER THAN THE DATE OF VESTING OF (OR THE DATE
OF AN ELECTION BY THE EMPLOYEE UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO)
THE AWARD GRANTED HEREUNDER, THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME
WITH RESPECT TO SUCH AWARD AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR
REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO THE EMPLOYEE, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD AT SUCH TIME.


6.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT

4


--------------------------------------------------------------------------------



REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL REPRESENTATIVE OR ESTATE IS
CONTAINED IN A PARTICULAR PROVISION OF THIS AGREEMENT.


7.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

If to the Company:

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

If to the Employee:

To the last address delivered to the Company by the
Employee in the manner set forth herein.


8.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS.


9.             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO
IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST ABOVE WRITTEN.

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------